IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 01-31188
                          Conference Calendar



FREDERICK LOUIS MILLER,

                                           Petitioner-Appellant,

versus

STATE OF ARIZONA,

                                          Respondent-Appellee.

                        --------------------
           Appeal from the United States District Court
               for the Western District of Louisiana
                         USDC No. 01-CV-1088
                        --------------------
                           August 21, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Frederick Louis Miller, federal prisoner # 21578-034, filed

a petition for a writ of habeas corpus pursuant to 28 U.S.C.

§ 2241.   In his petition, Miller sought to test the legality of a

proposed extradition order stemming from drug charges in the

State of Arizona.   The district court dismissed Miller’s petition

without prejudice because Miller conceded that he had failed to




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-31188
                                 -2-

exhaust his state remedies with respect to the proposed

extradition order.

     This court is obligated to address issues of jurisdiction,

including mootness, prior to addressing the merits of an appeal.

Goldin v. Bartholow, 166 F.3d 710, 714 (5th Cir. 1999).   Miller

states in his brief that the extradition order was never actually

issued and that the State of Arizona dismissed the charges

pending against him.   Accordingly, Miller’s appeal from the

district court’s order dismissing his petition is moot.   See

McFarland v. Collins, 8 F.3d 256, 257 (5th Cir. 1993).

Additionally, Miller has failed to show any error in the district

court’s judgment.    See, e.g., Moody v. Johnson, 139 F.3d 477, 480

(5th Cir. 1998).

     APPEAL DISMISSED AS MOOT.